WHITING, J.
Action to recover on promissory notes. Answer admitted execution of notes and alleged their payment. Such answer also set forth the facts which defendant claims amount to the alleged payment of these notes. Admitting that the allegation of payment rendered the answer good, the plaintiff interposed a demurrer to these allegations of facts from which defendant would 'have such payment found. Plaintiff contends these allegations are insufficient to constitute a defense. The trial court overruled the demurrer, and plaintiff appeals.
The action of the trial court -should be sustained. The allegations attached were not pleaded as a separate defense or counter-claim, but were allegations1 of probative facts, superfluous perhaps, -which allegations defendant saw fit to plead in connection with, and explanatory of, the allegation of payment, the material fact. But one defense was in fact pleaded, that of payment.
The order of the trial court is sustained.